Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
 	Applicant argues that the claimed “partial or complete overlap between the first location and the second location may be achieved in one of two ways – as illustrated in Figs. 2a/2b and 3 – and neither of the ways is possible in Ekstrom”.  This argument is not convincing because the argument is not commensurate in scope with the claim language.  A “first location partially or completely overlaps the second location” reads upon the first location “as close as possible” to a second location as disclosed in Ekstrom et al.  As noted on col. 5, lines 40-59, Ekstrom et al specifically states that “a stand-off investigating acoustic transducer is employed in close proximity to the microresistivity measuring array 28 so as to obtain a measurement of the stand-off with sufficient spatial resolution that the stand-off opposite each of the individual electrodes 30 in the array 28 can be derived”.  Clearly, this reads upon a first location (stand-off) partially overlapping a second location (microresistivity).
	Applicant’s argument with respect to what Figs. 2a, 2b, 4a and 4b of the instant application (the one-in-front-of-the-other-arrangement) illustrate is again not commensurate in scope with the instant claim language.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 3-8, 10-12, 15-17, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrom et al (‘908)
Ekstrom et al discloses an apparatus and method for estimating a first property (resistivity) in a borehole penetrating the earth.  The apparatus includes a carrier (24) to be conveyed through the borehole, a first sensor (30, see col. 4, lines 29-33) disposed at the carrier and configured to perform a first measurement of the first property (resistivity) at a first location, a second sensor (64, see col. 5, lines 51-59) disposed at the carrier and configured to perform a second measurement of a second property (stand-off) at a second location, the first property (resistivity) and the second property (acoustic stand off) being different properties, and a processor (90) to receive the first and second measurements and to correct the first measurement using the second measurement in order to estimate the first property (see col. 2, line 49 – col. 3, line 13).
The difference between Ekstrom et al’s apparatus and method and claims 1, 6 and 12 of the instant application is the instant claims each specify that “the first location partially or completely overlaps the second location”.
However, Ekstrom et al (see col. 8, line 61+ ) teaches the importance of stand-off (second sensor at second location) measurements being “as close as possible” to 
Per claims 3 and 10, see electrode array (28) which reads upon the antenna claimed.
Per claims 4 and 11, see col. 3, lines 2-13.
Per claims 5 and 21, see wireline 24.
Per claim 7, see col. 5, lines 60-66.
Per claim 16, see stand-off transducer (64).
Per claims 8 and 17, see col. 7, lines 40-68.
Per claims 15 and 20, see Fig. 1.

Double Patenting
5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 16, 17, 18, 19 and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 13, 14, 15, 16, 19, 20, 22, 23, 24, 6/7, 8/9, 11, 12, 16, 8 and 15, respectively, of U.S. Patent No. 9,562,428. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations clamed in the instant claims directly read upon patentably indistinguishable limitations of the ‘428 patent claims. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl